DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	The applicant’s amendment filed 12/01/2020 has been entered. Claims 12 and 15 have been amended, and no claims have been added or cancelled. Accordingly, claims 12-31 are currently pending and are under examination.
	The applicant’s amendment to the Abstract is accepted; thus, the objection to the Abstract has been withdrawn.
	Regarding the applicant’s comments of the prefix “N” in the term “Nm/s” referring to using standard conditions of the gas (i.e. 0°C and 1.01325 bar), this prefix does not appear to be common terminology, nor is the pressure or temperature, or suggestion of standard temperature and pressure described in the applicant’s specification in a manner that one of ordinary skill in the art would understand “N” to mean “standard conditions” as described in the applicant’s comments. Although applicants are permitted to act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess (MPEP 2111.01 IV.) Thus, the objection to the specification regarding the “Nm/s” and “Nm” terms is maintained.
	The applicant’s amendment to step c) of claim 12 obviates the previous § 112(b) rejection under indefiniteness. However, the amendment has necessitated a new rejection under § 112(a) for new matter.
Specification

1). the specification contains several instances of, for example, “Nm/s” or “Nm”. The unit Nm is generally recognized in the art as Newton · meters, which is a unit of torque, while Nm/s would be a measure of power (1 Nm/s = 1 Watt). “nm/s” (with a lower case “n”) is recognized as “nanometers per second” which is a unit of velocity, and which is likely too small (1×10-9 the magnitude of 1 m/s) of a unit of length for larger scale velocities such as those used in the present invention. Thus, Nm/s will be interpreted as “m/s”, or “meters per second”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Step c) of claim 12 recites the new claim limitation of “the velocities determined at standard temperature and pressure of the reaction mixture”; this limitation is not described in 
For example, table 1 of the specification describes the temperatures as being over 500°C, and applicant’s examples on pages 4-5 of the specification appear to perform solution jetting at “room temperature” which is described as 23°C, not 0°C as per the definition of standard temperature and pressure described in the arguments filed 12/01/2020.
In the interest of compact prosecution, and in view of velocity measurements/calculations appearing to be independent of temperature and pressure, the applicant is suggested to remove this claim limitation.
	Claims 13-23 are rejected based on their dependency to rejected independent claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal et al. (US 20100102700 A1; of record) in view of Laine et al. (US 5958361 A; of record) and Elhassid et al. (US 9748567 B2; of record).
	Regarding claim 12:
	Jaiswal teaches a method of forming metal tungsten oxide submicron particles [Abstract], wherein if M is a non-tungsten metal such as an alkali metal (meets M = Na, K, Rb, Li, and/or Cs, which are alkali metals), the composition may have a formula of MxWO3 [0034];
	With regard to step a) of providing a solution, Jaiswal teaches using an aqueous solution to produce metal tungsten oxide nanoparticles [0022], which means that a tungsten compound would necessarily have been provided. With regard to the solution comprising at least one M-comprising compound, as discussed above, Jaiswal teaches that the tungsten compound to be xWO3, wherein M is an alkali metal [0034]; this also necessarily means that an M-comprising compound would necessarily have been provided.
	With regard to step b) of atomizing the solution, Jaiswal teaches using a gas to impact on the liquid solution to form an aerosol [0008],[0030] which meets the claimed “atomizing” step. 
	With regard to step c) Jaiswal teaches that product particles are formed after reacting the solution [0032] in the flame [0030]. Because a reaction has taken place, there necessarily would be a space in which the reaction occurs, which meets the claimed “reaction space”.
	With regard to step c) of reacting the aerosol with a hydrogen/oxygen flame, Jaiswal teaches reacting hydrogen gas with oxygen gas, each supplied through different channels in a flame spray pyrolysis apparatus [0040]. With regard to the expression 1<O2,primary/0.5H2 ≤ 3, according to paragraph [0016] of the present application’s US PGPUB, the O2,primary refers to the oxygen in the air which forms the flame. This means that the ratio range of O2,primary to H2 (O2,primary:H2) is 0.5-1.5:1. Based on the stoichiometric formula for the complete combustion of hydrogen, of 2H2 + O2 [Wingdings font/0xE0] 2H2O (which has a O2:H2 ratio of 0.5:1), one of ordinary skill in the art would find it obvious to use 0.5:1 as a starting point for the amount of oxygen relative to the amount of hydrogen. Jaiswal further teaches performing and ensuring complete combustion with an excess of oxygen [0062], which would raise the O2 content in the O2:H2 ratio to above 0.5:1, which meets the claimed O2:H2 ratio range and therefore the expression in step c).
	With regard to the two reaction zones in step c), Jaiswal discloses the use of multiple inlet nozzles (such as co-axial, cylindrical symmetry, or concentric [0028]) for flame spray pyrolysis, which advantageously and surprisingly allows for forming crystalline multiple metal oxide particles with different precursors being delivered through different channels [0029]. 
	With regard to the separation step in step d), Jaiswal teaches using a particle collector such as a bag collector, containing a filter element, to collect the formed particles [0030]. As the solid particles are formed in a gas/plasma (flame) stream, this meets the claimed “separating the solid from vaporous or gaseous substances” limitation.
	With regard to step e) of passing a reducing gas over the separated solid at 450-700°C, Jaiswal teaches reducing the formed powders at 550°C in an H-2/N2 atmosphere to improve the crystallinity of the powders [0112].
	Jaiswal teaches using a flame spray pyrolysis system, such as, for example, the flame spray pyrolysis of Laine [0023]. Based on Laine’s apparatus’s ignition chamber having a diameter of 7.5 cm (see Col. 14, lines 43-51 of Laine), and Jaiswal’s gas flow rate of 5 L/min [0109], the resulting flow rate would be approximately 18.9 m/s (based on q = v·A, wherein q is the mass flow rate, v is the velocity, and A is the cross-sectional area of flow). With regard to v2, Jaiswal teaches delivering the liquid at a flow rate of 5 mL/min (which is a smaller volumetric flow rate than the gas flow rate, which is consistent with the claimed relative v1 and v2 values). However, Jaiswal is silent regarding the velocities v1 and v2 of the reaction mixture being within the claimed ranges of v1 being between 0.5 and 10, and v2 meeting the claimed formula.
	Elhassid discloses a process for preparing a metal-oxide containing powder via spray pyrolysis [Abstract], and discusses that powder morphology is affected by a variety of factors: for example, the morphology may change from hollow spheres to non-hollow spheres based on the ratio of solid phase particles in the slurry (Col. 10, Lines 20-24). Elhassid further discusses that other factors affect the morphology, such as the precursor compound, solvent, aerosol 
	Therefore, one of ordinary skill in the art would find it obvious to vary the residence time (and therefore the velocity) of the reactant and product streams based on the specific starting materials and gases being used, in view Elhassid, to predictably vary the outcome of powder morphology, crystallinity, and porosity of the specific tungsten oxide powder of Jaiswal. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 II. A.).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Jaiswal in view of Laine and Elhassid, as doing so would result in advantageously and surprisingly allows for forming crystalline multiple metal oxide particles with different precursors being delivered through different channels (see [0029] of Jaiswal) while having full control over powder morphology and porosity (see col. 10, lines 20-27 of Elhassid).
	Regarding claim 13:
	As discussed in the rejection of claim 12 above, Jaiswal does not explicitly teach an O2:H2 ratio; however, based on the stoichiometric formula for the complete combustion of hydrogen, of 2H2 + O2 [Wingdings font/0xE0] 2H2O (which has a O2:H2 ratio of 0.5:1), one of ordinary skill in the art would find it obvious to use 0.5:1 as a starting point for the amount of oxygen relative to the 2 content in the O2:H2 ratio to above 0.5:1, which meets the claimed O2:H2 ratio range of 1.5-5. In terms of the upper limit of the excess oxygen, Jaiswal generally discusses the effects of components on flame temperature; for example, having too high of a water content would remove heat from the flame [0059]. One of ordinary skill in the art would therefore recognize that having too high of an oxygen content may potentially affect and reduce the flame temperature. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 II. A.).
	Regarding claim 14:
	Jaiswal does not explicitly disclose the claimed residence times of the reaction mixtures in the reaction zones.
	However, Jaiswal does disclose in one example that the outer annulus of the nozzle was fed with xylene at 4.8 mL/min, while the inner annulus was fed with the metal solution at 1.2 mL/min. As residence time is directly a function of flow rate, the 0.5 times the residence time of xylene (t1) (equal to 2.4 mL/min) would meet the claimed requirement of being above t2 (1.2 mL/min).
	Regarding claim 15:
	Jaiswal teaches that the heat treatment (see reducing step “e)” as discussed in the rejection of claim 12 above) is performed for 1 hr [0112], which meets the claimed 1-10 hrs.
	Regarding claim 16:
2/N2 mixture [0112].
Regarding claim 20:
	As discussed in the rejection of claim 12 above, with regard to the single or multi material nozzle, Jaiswal discloses the use of multiple inlet nozzles (such as co-axial, cylindrical symmetry, or concentric [0028]) for flame spray pyrolysis, which advantageously and surprisingly allows for forming crystalline multiple metal oxide particles with different precursors being delivered through different channels [0029].
Jaiswal and Laine teach the process as applied to claim 12 above, but do not explicitly teach that the diameters of the aerosol particles are 120 µm or less; however, the particles of Jaiswal are on the nanoscale [0063], which suggests that the aerosol used to form the particles are also very small.
	Elhassid teaches using atomizers to produce small droplets (less than 1 µm in size) to produce particles that are less hollow (Col. 10, lines 29-35).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify Jaiswal in view of Laine with Elhassid, as doing so would result in particles that are less hollow.
	Regarding claim 21:
	Jaiswal teaches preparing a tungsten solution with tungsten carbonyl (W(CO)6) [0109], which is an inorganic metal compound.
	Regarding claim 22:

	Regarding claim 23:
	Although Jaiswal does not explicitly teach the concentration of metals in the solution, Jaiswal does teach using various tungsten compounds such as tungsten carbonyl [0109] or ammonium meta tungstate hydrate and cesium nitrate in solution [0111], which are both metal compounds in solution. Jaiswal teaches varying the tungsten and cesium concentrations to achieve different x-values for CsxWO-3 [0109].
	Thus, although Jaiswal does not explicitly disclose the concentrations of metal in solution, one of ordinary skill in the art would find it obvious to vary the metal compound concentrations in solution to vary the formula of MxWO3 (wherein M is an alkali metal).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal et al. (US 20100102700 A1; of record) in view of Laine et al. (US 5958361 A; of record) and Elhassid et al. (US 9748567 B2; of record), as applied to claim 12 above, and further in view of Hampden-Smith et al. (US 20050100666 A1; of record).
	Regarding claim 17:
	Jaiswal, Laine, and Elhassid teach the process as applied to claim 12 above, but are silent regarding the residence time.
	Hampden-Smith teaches an aerosol method for preparing powdered products of a variety of materials [Abstract]. Hampden-Smith teaches that residence times of shorter than about 4 seconds is typical [0081], which overlaps with the claims 1-5 seconds. Hampden-Smith further 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify Jaiswal in view of Laine and Elhassid with the residence time of Hampden-Smith, as doing so would predictably result in produced particles with a desired density/porosity and crystallinity. 
	Regarding claim 18:
	As discussed in the rejection of claim 12 above, with regard to the single or multi material nozzle, Jaiswal discloses the use of multiple inlet nozzles (such as co-axial, cylindrical symmetry, or concentric [0028]) for flame spray pyrolysis, which advantageously and surprisingly allows for forming crystalline multiple metal oxide particles with different precursors being delivered through different channels [0029].
Jaiswal, Laine, Elhassid, and Hampden-Smith teach the process as applied to claim 17 above, but do not explicitly teach that the diameters of the aerosol particles are 120 µm or less; however, the particles of Jaiswal are on the nanoscale [0063], which suggests that the aerosol used to form the particles are also very small.
	Elhassid further teaches using atomizers to produce small droplets (less than 1 µm in size) to produce particles that are less hollow (Col. 10, lines 29-35).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Jaiswal, Laine, and Hampden-Smith with those of Elhassid, as doing so would result in particles that are less hollow.
Regarding claim 19:
xWO-3 [0109].
	Thus, although Jaiswal does not explicitly disclose the concentrations of metal in solution, one of ordinary skill in the art would find it obvious to vary the metal compound concentrations in solution to vary the formula of MxWO3 (wherein M is an alkali metal).

	Claims 24 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal et al. (US 20100102700 A1; of record) in view of Katusic et al. (US 20050069506 A1; of record).
Regarding claim 24:
	Jaiswal teaches a method of forming metal tungsten oxide submicron particles [Abstract], wherein if M is a non-tungsten metal such as an alkali metal (meets M = Na, K, Rb, Li, and/or Cs, which are alkali metals), the composition may have a formula of MxWO3 [0034];
	With regard to step a) of providing a solution, Jaiswal teaches using an aqueous solution to produce metal tungsten oxide nanoparticles [0022], which means that a tungsten compound would necessarily have been provided. With regard to the solution comprising at least one M-comprising compound, as discussed above, Jaiswal teaches that the tungsten compound to be produced has the formula MxWO3, wherein M is an alkali metal [0034]; this also necessarily means that an M-comprising compound would necessarily have been provided.

	With regard to step c) Jaiswal teaches that product particles are formed after reacting the solution [0032] in the flame [0030]. Because a reaction has taken place, there necessarily would be a space in which the reaction occurs, which meets the claimed “reaction space”.
	With regard to step c) of reacting the aerosol with a hydrogen/oxygen flame, Jaiswal teaches reacting hydrogen gas with oxygen gas, each supplied through different channels in a flame spray pyrolysis apparatus [0040]. 
	With regard to the separation step in step d), Jaiswal teaches using a particle collector such as a bag collector, containing a filter element, to collect the formed particles [0030]. As the solid particles are formed in a gas/plasma (flame) stream, this meets the claimed “separating the solid from vaporous or gaseous substances” limitation.
	Jaiswal is silent regarding the expression lambda < 1.
	With regard to the expression of lambda < 1 wherein lambda = total oxygen/ 0.5 x hydrogen, based on the stoichiometric formula for the complete combustion of hydrogen, of 2H2 + O2 [Wingdings font/0xE0] 2H2O (which has a O2:H2 ratio of 0.5:1), because the lambda formula is based on half the amount of hydrogen required for complete combustion, this means that there would be an excess of hydrogen gas. Katusic teaches using an excess of fuel gas [0025][Claim 9], such as (preferably) hydrogen [0016] which would result in a lambda value of 0.5-0.99 [0028][Claim 9], which is within the claimed range of less than 1. 
One of ordinary skill in the art would find it obvious to use an excess of a fuel gas such as hydrogen, as doing so can have a cooling effect [0025] and would also therefore allow for finer control of the flame temperature, such as the flame used in Jaiswal as discussed above. Jaiswal 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Jaiswal with the excess fuel method of Katusic, as doing so would allow for maintaining desired flame temperatures (see [0024] of Jaiswal and [0025] of Katusic).
Regarding claim 29:
	Jaiswal teaches preparing a tungsten solution with tungsten carbonyl (W(CO)6) [0109], which is an inorganic metal compound.
Regarding claim 30:
	Jaiswal teaches using an aqueous solution to produce metal tungsten oxide nanoparticles [0022], such as, for example, producing cesium tungsten oxide nanoparticles using flame spray pyrolysis with an aqueous solvent [0110].
Regarding claim 31:
Although Jaiswal does not explicitly teach the concentration of metals in the solution, Jaiswal does teach using various tungsten compounds such as tungsten carbonyl [0109] or ammonium meta tungstate hydrate and cesium nitrate in solution [0111], which are both metal compounds in solution. Jaiswal teaches varying the tungsten and cesium concentrations to achieve different x-values for CsxWO-3 [0109].
	Thus, although Jaiswal does not explicitly disclose the concentrations of metal in solution, one of ordinary skill in the art would find it obvious to vary the metal compound concentrations in solution to vary the formula of MxWO3 (wherein M is an alkali metal).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal et al. (US 20100102700 A1; of record) in view of Katusic et al. (US 20050069506 A1; of record), as applied to claim 24 above, and further in view of Elhassid et al. (US 9748567 B2; of record)
Regarding claim 25:
As discussed in the rejection of claim 12 above, with regard to the single or multi material nozzle, Jaiswal discloses the use of multiple inlet nozzles (such as co-axial, cylindrical symmetry, or concentric [0028]) for flame spray pyrolysis, which advantageously and surprisingly allows for forming crystalline multiple metal oxide particles with different precursors being delivered through different channels [0029].
Jaiswal and Katusic teach the process as applied to claim 24 above, but do not explicitly teach that the diameters of the aerosol particles are 120 µm or less; however, the particles of Jaiswal are on the nanoscale [0063], which suggests that the aerosol used to form the particles are also very small.
	Elhassid teaches using atomizers to produce small droplets (less than 1 µm in size) to produce particles that are less hollow (Col. 10, lines 29-35).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify Jaiswal in view of Katusic with the teachings of Elhassid, as doing so would result in particles that are less hollow.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal et al. (US 20100102700 A1; of record) in view of Katusic et al. (US 20050069506 A1; of record), as applied to claim 24 above, and further in view of Hampden-Smith et al. (US 20050100666 A1; of record).
Regarding claim 26:
	Jaiswal and Katusic are silent regarding the residence time.
	Hampden-Smith teaches an aerosol method for preparing powdered products of a variety of materials [Abstract]. Hampden-Smith teaches that residence times of shorter than about 4 seconds is typical [0081], which overlaps with the claims 1-5 seconds. Hampden-Smith further discusses that residence time should be long enough to assure that the particles attain the desired temperature [0081]. In addition, Hampden-Smith teaches that residence time has a direct effect on the structure and morphology of particles, such as density and crystallinity [0148-0149].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify Jaiswal in view of Katusic with the residence time of Hampden-Smith, as doing so would predictably result in produced particles with a desired density/porosity and crystallinity.
Regarding claim 27:
As discussed in the rejection of claim 24 above, with regard to the single or multi material nozzle, Jaiswal discloses the use of multiple inlet nozzles (such as co-axial, cylindrical symmetry, or concentric [0028]) for flame spray pyrolysis, which advantageously and surprisingly allows for forming crystalline multiple metal oxide particles with different precursors being delivered through different channels [0029].
Jaiswal, Katusic, and Hampden-Smith teach the process as applied to claim 26 above, but do not explicitly teach that the diameters of the aerosol particles are 120 µm or less; however, the particles of Jaiswal are on the nanoscale [0063], which suggests that the aerosol used to form the particles are also very small.

	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify Jaiswal in view of Katusic and Hampden-Smith with Elhassid, as doing so would result in particles that are less hollow.
Regarding claim 28:
Although Jaiswal does not explicitly teach the concentration of metals in the solution, Jaiswal does teach using various tungsten compounds such as tungsten carbonyl [0109] or ammonium meta tungstate hydrate and cesium nitrate in solution [0111], which are both metal compounds in solution. Jaiswal teaches varying the tungsten and cesium concentrations to achieve different x-values for CsxWO-3 [0109].
	Thus, although Jaiswal does not explicitly disclose the concentrations of metal in solution, one of ordinary skill in the art would find it obvious to vary the metal compound concentrations in solution to vary the formula of MxWO3 (wherein M is an alkali metal).
Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive.
The applicant states that “In reciting claim elements found in Jaiswal, the Examiner appears to assume that inlet nozzles may be regarded as being part of the ‘reaction space.’ This is incorrect. The presence of multiple nozzles does not mean that a system has multiple reaction zones.” (see first paragraph under section “A” on page 8 of arguments).
The argument is respectfully not found persuasive. The claim does not specify where the reaction zones must be relative to one another. The “two reaction zones” as claimed are broad 

The applicant argues that “on page 2, lines 8-9 of the present application, the text reads: "The first reaction zone begins at the point of introduction of the aerosol into the reaction space. The second reaction zone is immediately downstream of the first” (see second paragraph under section “A” on page 8 of arguments). 
The argument is respectfully not found persuasive because it is not commensurate in scope with the claims; the claim is silent to the second reaction zone being downstream of the first reaction zone, and is further silent regarding defining the metes and bounds of reaction zone in the manner described by the applicant’s specification. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification (MPEP 2111.01 I.). In this case, it is noted that the applicant’s specification describes using a “two-material nozzle” (line 16 on page 4 of specification) for the aerosol, which is analogous to the concentric arrangement described in Jaiswal; thus, the interpretation taken in the previous rejection meets the broadest reasonable interpretation of the claim and is additionally consistent with the applicant’s specification. It is further noted that it is improper to import claim limitations from the specification (MPEP 2111.01 II.).

The applicant argues that “The nozzles described in [0028]-[0029] of Jaiswal are used for feeding the liquid starting materials. The aerosol is not formed in such nozzles, but after mixing of the liquid feeds with the surrounding gas stream, i.e. outside the nozzles. Thus, such nozzles cannot be the part of the reaction space and there is no indication in Jaiswal of a reaction space that is configured such that it comprises two zones with two different velocities…” (see second paragraph under section “A” on page 8 of arguments).
The argument is respectfully not found persuasive. As discussed above, the claim does not sufficiently define the claimed “reaction space” and “reaction zones” in a manner that would preclude the nozzles from being part of the reaction space.

The applicant argues that “The Examiner attempts to compensate for the deficiencies of Jaiswal by combining its teachings with those of Laine. He argues that Laine discloses the use of a cylindrical ignition chamber with a diameter of 7.5 cm and that Jaiswal discloses a gas flow rate of 5 L/min. Based on this, the Examiner concludes that, in combination, the references disclose a relative value for vl and v2 consistent with that of claim 12. However, apart from trying to establish an element of claim 12, it makes no sense to combine the numerical parameters of two different apparatuses (the reactor diameter from Laine and the flow rate from Jaiswal) to calculate new parameters or ratios therefrom. The selection appears to be arbitrary with no clear motivation for one of skill in the art to choose these particular characteristics from the possibilities available
The argument is respectfully not found persuasive. Jaiswal states in paragraph [0023] “For example, high shear Bernoulli aerosol generators are described with high velocity oxygen gas as the atomizing gas for use in a flame spray pyrolysis apparatus in U.S. Pat. No. 5,958,361 to Laine et al., entitled "Ultrafine Metal Oxide Powders by Flame Spray Pyrolysis," incorporated herein by reference. Another particular design is described further in the following discussion.” Thus, it is understood that one possible apparatus to be used is that from Laine, and that the flow rate disclosed in Jaiswal is applicable to the apparatus of Laine.

The applicant states “The addition of the teachings of Elhassid to those of Jaiswal and Laine does not make the claimed process more obvious. Based on a general description of a flame pyrolysis method in Elhassid, the Examiner concludes that it would be obvious to vary the velocities of the reactant and product streams to influence particle morphology, crystallinity and porosity. However, the section that the Examiner cites (col. 10, lines 20-27) is just a general suggestion that there is a relationship between processing parameters and product characteristics. There is no suggestion that there should be a single process in which a reactor is divided into zones with different flow velocities. More generally, there is no suggestion that changing velocity during processing may have an effect that maintaining a single velocity does not. Thus, one of skill in the art reading Elhassid together with Jaiswal and Laine would not be led to the invention claimed by Applicant.”
The argument is respectfully not found persuasive. With regard to the statement that “There is no suggestion that there should be a single process in which a reactor is divided into zones with different flow velocities”, as discussed above, the problem lies in that the scope of the as claimed are broad such that they are not sufficiently distinguished from the prior art. 
With regard to the arguments that Elhassid only provides a general suggestion of a relationship between processing parameters and product characteristics, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 II. A.). 
With regard to the comment that there is no suggestion that changing velocity during processing may have an effect that maintaining a velocity does not, as discussed above, this statement appears to be based on the disclosed feature of the first and second reaction zones being sequential such that the second zone (which is downstream of the first) would result in a lower velocity; however, although the specification discloses the zones as being in series, the claims do not define the zones in this manner.

The applicant argues that the claimed process produces a surprising effect that could not have been predicted from the cited references, as the two stage process resulted in a material having a low BET surface area and high crystallinity, as compared to comparative example 6, which uses the same velocities for zones 1 and 2 (see fourth paragraph on page 9 to table 2 on page 10 of arguments).
As discussed above, the argument is respectfully not found persuasive because it is not commensurate in scope with the claims; the examiner acknowledges that the BET post-flame spray pyrolysis (FSP) for examples 1-5 is significant as compared to the BETFSP- of comparative example 6. However, the process as claimed is silent to the second reaction zone being 

The applicant argues that the combination of Jaiswal and Katusic does not make the claimed process obvious; the applicant further argues that the Examiner may have overlooked that Jaiswal teaches in paragraph [0062] that flame spray pyrolysis is accomplished under complete combustion of the fuel in excess oxygen (see section “B” on page 11 of arguments).
The examiner respectfully disagrees. Jaiswal explicitly states in paragraph [0062] that “The calculations can be based on the assumptions of adiabatic conditions at constant pressure ΔHreactants=ΔHproducts, complete combustion of the fuel with excess oxygen”. 
One of ordinary skill in the art understands that in order to calculate the enthalpy change (ΔH) of a combustion reaction (to determine the cooling requirements from the heat generated by combustion [0062]; also see [0024]), the combustion reaction calculations are based on the assumption that all of the fuel is combusted, which suggests that at a stoichiometric amount of oxygen is required. The purpose of stating “excess oxygen” is to ensure that fuel (rather than oxygen) is the limiting reactant during calculations, which allows for a more accurate ΔH calculation for a given fuel amount, but that the excess portion of the oxygen is not necessary to achieve complete combustion. As discussed in the rejection above, Jaiswal appreciates the controlling of heat from the flame [0024],[0062] using other compounds (such as water) without supplying any heat through combustion [0024]. Further, as discussed in the rejection above, one of ordinary skill in the art would appreciate the concept of controlling/removing or reducing heat by means of other substances, such as the excess fuel gas as disclosed by Katusic, who teaches using an excess of fuel gas [0025][Claim 9], such as (preferably) hydrogen [0016] which would 
The applicant’s argument that the claimed process produces compositions with surprisingly low BET levels (see page 12 of arguments) is respectfully not found persuasive, as low BET levels would prima facie be expected based on the combined teachings of Jaiswal in view of Katusic, who render obvious the use of a flame spray pyrolysis method using a lambda value of less than 1 as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731